Citation Nr: 0511810	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  00-03 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for residuals of a head 
injury, to include headache disability and neck disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from June 1977 to June 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

The veteran is seeking service connection for back disability 
and residuals of a head injury, including headache disability 
and neck disability.  She contends that her current back 
disability had its onset in service from the time she lifted 
a marmite can in service and felt her back "pop."  She 
states that her back started hurting immediately; she reports 
that this pain has continued through the years and has 
gradually worsened.  She says that when she hurt her back in 
service she went to the base clinic where they X-rayed her 
back, put on hot packs and massaged her back.  She states 
that none of this helped and she learned to live with the 
pain, which is the reason she did not seek treatment for a 
long time after service.  The veteran also reports that from 
the time she fell while standing in formation in service, 
headaches have continued non-stop.  She states that she feels 
that a magnetic resonance imaging (MRI) stud would have shown 
the injury to her spine and neck, which she contends still 
causes her headaches as well as her back problems.  

The veteran filed her service connection claim in September 
1998, and on her VA Form 21-526, Veteran's Application for 
Compensation, indicated that he she had been hospitalized or 
received medical care at the VA Medical Center (VAMC) in 
Chillicothe, Ohio.  While the record includes medical records 
from the VAMC in Huntington, West Virginia, dated from 
January 2002 to March 2002, it does not include records from 
the Chillicothe VAMC.  There is no indication in the record 
that the RO attempted to obtain those records, and the AMC 
should take action to obtain and associate those records with 
the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (VA 
has constructive, if not actual, knowledge of records 
generated by VA).  

In conjunction with her claims, the veteran submitted private 
medical records showing post-service treatment for back, neck 
and headache complaints.  Among those records is a copy of a 
March 2000 letter from the Kentucky Department for Disability 
Determination Services to one of the veteran's private 
physicians stating that the veteran's medical eligibility for 
disability under the Social Security Act was being 
considered.  As any Social Security Administration decision 
regarding disability benefits and the medical evidence upon 
which such decision was based is arguably relevant to the 
veteran's claims, action should be taken to obtain those 
records.  In this regard, the Board observes that VA's duty 
to assist specifically includes requesting information from 
other Federal departments or agencies.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2004); see also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Review of the veteran's service medical records shows that 
the physician who examined her in April 1977, prior to 
service entrance, evaluated her head, neck, and spine as 
normal.  In addition, physical inspection on the date of 
service entrance in early June 1977 revealed no disqualifying 
defects, and the veteran was found fit for service.  Two 
weeks later, in late June 1977, the veteran was seen in a 
dispensary at Fort McClellan, Alabama, with complaints of low 
back pain.  On examination, there was no pain on straight leg 
raising, and reflexes were intact.  The assessment was 
lumbosacral strain, mild.  Bed rest and Darvon were 
prescribed, and the examiner advised the veteran to return as 
needed.  The veteran returned to the dispensary four days 
later stating that her back continued to hurt.  She was sent 
to an orthopedic clinic where she reported having strained 
her back a week earlier with pain in the lumbosacral area 
since then.  She reported no radiation of the pain.  On 
examination, there was normal range of motion of the 
lumbosacral spine, and straight leg raising was normal.  The 
impression was low back pain.  Medication was prescribed, and 
the physician gave her a profile including no lifting for 
three days.  

The next entry in the service medical records concerning the 
veteran's back is dated in April 1978 when the veteran was 
seen in the troop medical clinic at Fort Knox, Kentucky, with 
complaints of low back pain since a fall from a horse before 
entering service.  The veteran was referred to physical 
therapy for evaluation the following day.  There she reported 
that since before service she had had low back pain and mid-
back pain after a fall from a horse, which she said did not 
bother her that much.  On examination, there was decreased 
range of motion on right side bending, and decreased range of 
motion on rotation, bilaterally.  There was tenderness over 
the T6-T8 spinous processes and pravertebral muscles.  Deep 
tendon reflexes were equal, and there was no low back pain.  
The veteran stated she had pain with lifting.  She said she 
had no recent trauma, but had increased pain for the past 
four days.  The impression was mid-back pain.  Exercises, 
heat packs, and ultrasound were prescribed.  

The physical therapy consultation report shows that in late 
April 1978, five days after her initial visit, the veteran 
stated she experienced no relief from the treatments.  It was 
noted that X-rays showed irregular inferior border bodies at 
T7-T8 and there was a question of Schmorl's nodes.  The plan 
was a profile and routine referral to orthopedics.  An 
orthopedic clinic record entry in June 1978 shows that the 
veteran was reported to be complaining of mid-thoracic back 
pain following a fall from a horse approximately a year ago.  
She was noted to now be an Army cook and was having trouble 
with lifting.  The physician said that physical examination 
revealed minimal objective findings, with tenderness in the 
lower thoracic area.  He said that X-rays showed the presence 
of end-plate irregularities about T-6 and T-7, which were 
compatible with old Scheuermann's.  He said there was minimal 
wedging and moderate kyphosis.  He also said the veteran had 
full range of motion of the thoracic spine.  The impression 
was mechanical back pain.  The physician recommended a one-
month profile against heavy lifting.  There are no later 
entries concerning the veteran's back in her service medical 
records.  

On readjudication of the claim, the AMC must consider the 
presumption of soundness relative to the veteran's claim for 
service connection for back disability.  In this regard, 
under the provisions of 38 U.S.C. § 1111, every veteran shall 
be taken to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  

When the veteran RO initially considered veteran's service 
connection claims in December 1998, 38 C.F.R. § 3.304(b) 
stated that the presumption of sound condition could be 
rebutted solely by clear and unmistakable evidence that that 
a disease or injury existed prior to service.  In July 2003, 
the VA General Counsel, in a precedent opinion, provided 
interpretation and direction concerning the requirements for 
rebutting the presumption of sound condition under 38 U.S.C. 
§ 1111 and 38 C.F.R. § 3.304.  VAOPGCPREC 3-03.  The General 
Counsel held that to rebut the presumption of sound condition 
under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The General Counsel pointed out that 
under the language of the statute, VA's burden of showing 
that the condition was not aggravated by service is 
conditioned only upon a predicate showing that the condition 
in question was not noted at entry into service.  The General 
Counsel held that a veteran is not required to show that the 
disease or injury increased in severity during service before 
VA's duty to show by clear and unmistakable evidence that the 
disease was not aggravated by service attaches.  The General 
Counsel held that 38 C.F.R. § 3.304(b) is invalid and should 
not be followed.  Id.  It is, therefore, necessary to remand 
the case for initial determination of these matters with 
consideration of the General Counsel precedent opinion 
because it would be potentially prejudicial to the veteran if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  On 
readjudication of the back disability claim, the decision 
must be made with consideration of the General Counsel 
precedent opinion.  See Cotant v. Principi, 17 Vet. App. 116 
(2003).  

In view of the unresolved questions pertaining to the back 
disability service connection claim, it is the judgment of 
the Board that resolution of this issue would be facilitated 
by additional medical examinations with review of the record 
and medical opinions.  In addition, the Board will request 
that an additional examination and medical opinion pertaining 
to the claim for service connection for residuals of a head 
injury, to include headache disability and neck disability, 
be obtained, because in view of the prospect of obtaining 
additional VA and private medical records, the examiner would 
have the benefit of more complete post-service medical 
records in formulating an opinion as to etiology of the 
claimed disabilities.  

Accordingly, the case is REMANDED for the following actions:  

1.  The AMC should contact the veteran 
and request that she identify the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers from which she received 
treatment or evaluation for back 
complaints at any time before or since 
service, including any X-rays or other 
medical evaluation after she fell from a 
horse prior to service.  The AMC should 
also request that the veteran identify 
any health care providers, VA or non-VA 
not identified previously, from which she 
has received treatment or evaluation for 
neck disability or headache disability at 
any time since service.  With 
authorization from the veteran, the AMC 
should attempt to obtain and associate 
with the claims file records identified 
by the veteran that have not been 
obtained previously.  The AMC should 
specifically request that the veteran 
identify the years during which she 
received medical care at the VAMC in 
Chillicothe, Ohio, and the AMC should 
obtain those records.  In addition, the 
AMC should obtain and associate with the 
claims file all VA medical records for 
the veteran dated from March 2002 to the 
present from the VAMC in Huntington, West 
Virginia.  

The AMC should explicitly notify the 
veteran that to substantiate her claim 
for service connection residuals of a 
head injury, to include headache 
disability and neck disability, she 
should submit medical evidence of current 
disability, lay or medical evidence 
supporting her contention that headache 
symptoms continued from service to the 
present, and/or medical evidence 
supporting her contention that her 
current headache disability and neck 
disability are causally related to her 
head injury in service.  

The AMC should also explicitly notify the 
veteran that to substantiate her claim 
for service connection for back 
disability, she should submit medical 
evidence that her current back disability 
is causally related to service or some 
incident of service.  Alternatively, she 
should submit medical evidence that any 
Scheuermann's disease that existed prior 
to service permanently worsened during 
service plus medical evidence that her 
current back disability is causally 
related to any permanent increase of the 
Scheuermann's disease that is 
attributable to service.  The veteran 
should be given a reasonable period to 
respond and be advised that this 
information should be provided prior to 
scheduling her for VA physical 
examinations.  

In addition, the AMC should explicitly 
request that the veteran submit any 
evidence in her possession that pertains 
to her claims.  

2.  The AMC should contact the Social 
Security Administration and request that 
it provide any decision pertaining to a 
disability determination for the veteran 
along with the medical evidence 
considered in that determination.  

3.  Then, the AMC should arrange for a VA 
examination of the veteran to determine 
the nature and etiology of any current 
back disability and to identify any 
current residuals of an in-service head 
injury, to include headache disability 
and neck disability.  All indicated 
studies should be performed.  

The examiner should be requested to 
review the veteran's claims file, 
including all available pre-service 
medical records, all service medical 
records, and all available post-service 
medical records, and provide an opinion, 
with complete rationale, as to whether 
any back disability, including any 
Scheuermann's disease, existed prior to 
service.  If it is the opinion of the 
examiner that any back disability, 
including any Scheuermann's disease, was 
present prior to service, the examiner 
should provide an opinion, with complete 
rationale, as to whether any back 
disability, including any Scheuermann's 
disease, that was present prior to 
service permanently worsened in degree 
during service.  In addition, the 
examiner should provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as not that any 
current back disability had its onset in 
service or is causally related to any 
incident of service.  

Also, after examination of the veteran 
and review of the complete record, 
including the veteran's service medical 
records, the examiner should provide an 
opinion, with complete rationale, as to 
whether it is at least as likely as not 
that any current headache disability 
and/or any current neck disability is 
causally related to any incident of 
service, to include a head injury in 
August 1977, when, while standing in 
formation, the veteran fainted and fell 
hitting the back of her head on concrete.  

The claims file must be provided to the 
examiner for review of pertinent 
documents and that it was reviewed should 
be noted in the examination report.  The 
examination report should be typewritten.  

4.  After full compliance with notice and 
development requested above, and after 
completion of any additional development 
indicated by the state of the record at 
that time, the AMC should readjudicate 
service connection for back disability.  
In so doing, the AMC should consider the 
presumption of sound condition at service 
entrance and make explicit findings as to 
whether there is clear and unmistakable 
evidence that back disability existed 
prior to service and whether there is 
clear and unmistakable evidence that the 
disability was not aggravated by service.  
See 38 U.S.C.A. § 1111 (West 2002); 
VAOPGCPREC 3-03.  In addition, the AMC 
should readjudicate the issue of 
entitlement to service connection for 
residuals of a head injury, to include 
headache disability and neck disability.  

If the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the AMC should issue a supplemental 
statement of the case, and the veteran 
and her representative should be provided 
an appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



